Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 07/07/2022 is acknowledged. Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9 it recites “distal female screw-top drive.” Is it the same as the distal female screw-top drive as claimed line 8? 
Regarding claim 4, it is not clear what is meant by the male and the female screw-top drives and the male and female head drives have a transmission and engagement geometry, which is one of the same transmission and engagement geometry and a different transmission and engagement geometry. What does transmission and engagement geometry encompasses. 
Allowable Subject Matter
Claims 1-5 would be allowable upon overcome the rejection set forth above. The prior arts (PTO-892) of record lacks the combination of an external drive implantation apparatus for bendable collar implants having a bendable-collar implant forming a male fastener, a proximal male head drive, a distal male screw-top drive, and a collar which is disposed between the proximal male head drive and the distal male screw-top drive; and a drive tool forming a female driver including a backbone disposed intermediate a proximal female head drive and a distal female screw-top drive, wherein the proximal female head drive and distal female screw-top drive are configured to be operative in mutual association with the proximal male head drive and the distal male screw-top drive; wherein the female driver is configured to apply an implantation torque onto the proximal male head drive and the distal male screw-top drive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772